 



Exhibit 10.1

DESCRIPTION OF COMPENSATION PAYABLE
TO NON-EMPLOYEE DIRECTORS

The following sets forth the current annual compensation payable to each
non-employee member of the Board of Directors of Kennametal Inc. in respect of
such person’s service on the Board of Directors:



  •   a retainer of $30,000 ($60,400 for the Lead Director);     •   $10,000 in
restricted stock or deferred stock credits;     •   an option grant exercisable
for 4,500 shares of common stock (except that options for 9,000 shares of common
stock are granted in the year such person is first elected to the Board); and  
  •   $50,000 of life insurance coverage.

Members of committees of the Board of Directors receive the following:



  •   each committee chair receives an annual retainer of $11,000, except that
the audit committee chair receives an annual retainer of $16,500; and     •  
each other committee member receives an annual retainer of $6,600, except that
members of the audit committee receive an annual retainer of $9,900.

The annual retainers set forth above are paid in cash on a quarterly basis.
Directors have the ability to defer receipt of cash compensation in an interest
bearing account or in stock credits. Directors also are reimbursed customary
expenses for attending meetings of the Board of Directors as well as committee
and shareowners meetings. Directors also are reimbursed for expenses incurred in
attending corporate governance and other relevant seminars.

 